Citation Nr: 0326877	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-11 429	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent 
for a pituitary adenoma with contraction of visual fields and 
infertility during the period from November 28, 1991, through 
June 5, 1996.  

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine during 
the period from November 28, 1991, through December 10, 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service September 1978 to 
April 1983 and from January 1986 to November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 24, 1992, rating decision by the 
Atlanta, Georgia, Regional Office of the Department of 
Veterans Affairs (VA).  The veteran has relocated, and the 
claims file is now under the jurisdiction of the VA regional 
office in Huntington, West Virginia (RO).  The veteran 
testified at a Travel Board hearing before the undersigned at 
the RO on June 24, 1996.  

The appealed February 1992 rating decision granted service 
connection for degenerative joint disease of the cervical 
spine and pituitary adenoma and assigned initial evaluations 
of 10 percent and 0 percent, respectively, for these 
disabilities.  The veteran appealed both ratings.  In 
May 1993, a hearing officer assigned an increased rating of 
40 percent for the pituitary adenoma from November 28, 1991.  
In July 1997, the Board remanded the appeal as to both issues 
to the RO for additional development and adjudication.  While 
the case was in remand status, the RO continued the 40 
percent rating for pituitary adenoma, raised the rating for 
degenerative joint disease of the cervical spine from 10 
percent to 20 percent from December 11, 1997, and awarded a 
total rating based on individual unemployability from 
December 11, 1997.  

In March 1999 the Board assigned a 30 percent rating for the 
cervical spine disability, effective December 11, 1991, and 
remanded to the RO the issues of 
(1) entitlement to a rating higher than 10 percent for the 
cervical spine during the period from November 28, 1991, 
through December 10, 1997, and (2) the issue of entitlement 
to a rating higher than 40 percent for the pituitary adenoma.  
The veteran underwent a VA eye examination in November 1999 
pursuant the Board remand.  On review of the examination 
report in February 2000, the RO, among other determinations, 
proposed that the rating for pituitary adenoma be reduced to 
noncompensable and that the total rating based on individual 
unemployability be terminated.  The veteran was given an 
opportunity to present evidence and argument in opposition to 
these reductions.  The veteran testified at a second hearing 
at the RO in June 2000.  The hearing officer subsequently 
effectuated the final reductions effective November 1, 2000, 
but on further review in September 2000, he rescinded them on 
the basis that the examinations on which they were based did 
not conform to the Board's remand.  In March 2002, the RO 
reviewed the rating for pituitary adenoma under revised 
rating criteria that became effective on June 6, 1996, and 
raised the schedular rating for that disability to 100 
percent from June 6, 1996; the rating for the period from 
November 28, 1991, was raised to 60 percent under the 
criteria in effect before that date.  

Notwithstanding the award of a schedular 100 percent rating 
for pituitary adenoma with contraction of visual fields and 
infertility from June 6, 1996, and of a 60 percent rating for 
that disability from November 28, 1991, the issue of 
entitlement to a rating higher than 60 percent during the 
period from November 28, 1991, through June 5, 1996, remains 
before the Board by virtue of the decision of the United 
States Court of Appeals for Veterans Claims (Court)) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), which held that a rating 
decision issued after a notice of disagreement which grants 
less than the maximum rating available does not "abrogate the 
pending appeal."  Since the RO in July 2000 continued its 
prior denial of a rating higher than 10 percent for the 
cervical spine disability during the period from November 28, 
1991, through December 10, 1997, both matters remain in 
appellate status before the Board.  

It should be noted that in September 2000 the veteran 
submitted a memorandum indicating that she wished to 
terminate her power of attorney (POA) with the Virginia 
Department of Veterans Affairs (VDVA) for representation 
before the VA.  However, the only POA of record with the RO 
then and now is with the Veterans of Foreign Wars of the 
United States (VFW).  Although the RO indicates that VDVA 
represents VFW clients in the state of Virginia, her 
representation by the VDVA can be terminated only by 
revocation of her POA with the Veterans of Foreign Wars of 
the United States.  The RO notified the veteran that unless 
the POA in favor of the VFW was revoked in writing, the VFW 
would continue to be recognized as her representative.  
Nothing further on the subject of representation has been 
received from the veteran, and a national VFW representative 
has made a written presentation in support of her appeal.  In 
the absence of further written instructions from the veteran, 
the VFW must be recognized under the current POA as the 
veteran's accredited representative.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO actions are 
necessary before the issues on appeal may be reviewed by the 
Board.  

VCAA compliance 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  Regulations implementing the 
VCAA have been issued [66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159)] and the 
requirements of VCAA have been clarified by the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App 83 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with decisions of the Supreme Court regarding the retroactive 
effective of changes of law.  Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  In the present case, it appears 
that the VCAA is applicable the claims that led to the 
present appeal were was filed before November 9, 2000, and 
remain in a pending status before the Board.  In any event, 
since the Board has previously undertaken evidentiary 
development under the assumption that the VCAA is applicable, 
the Board will continue to pursue that course.  

The record shows that the RO has not referenced or discussed 
the VCAA in developing and adjudicating the veteran's claim 
other than to set forth the text of the VCAA regulations in 
the March 20002 supplemental statement of the case.  In 
particular, the RO has not provided notice to the veteran of 
the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio, 
Id.; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Under the VCAA and VA regulations, as interpreted by 
Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

Since August 2002 the Board has cured deficiencies in VCAA 
compliance directly, without remanding the case in question 
to the RO, either by mailing its own notification letters or 
by conducting its own development of the evidentiary record.  
See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 
2003, however, the Federal Circuit partially invalidated the 
Board's new VCAA regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (DAV 
case).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorized the Board to provide the 
notifications necessary to remedy deficiencies, was invalid 
because, in providing only 30 days for a claimant to respond, 
it violated the statutory provision, found at 38 U.S.C.A. § 
5103 (West 2002), that permits a claimant one year to respond 
to such a request.  The decision further held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence, including evidence 
obtained through the Board's own development, without having 
to remand the case to the originating agency for initial 
consideration or obtain the appellant's waiver.  

The decision of the Federal Circuit in the DAV case requires 
that the issues on appeal be remanded to the RO for 
compliance with the requirements of the VCAA.  It would be 
contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA has 
been satisfied.  See Quartuccio, Id; Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

In addition to satisfying the notification requirements of 
the VCAA, the RO must determine whether further evidentiary 
development is required to satisfy the expanded duty to 
assist requirements of the VCAA.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain actions that must be taken to comply with the VCAA.  
The actions set forth herein are not necessarily all-
inclusive.  It remains the RO's responsibility to ensure that 
the notification and development required by the VCAA are 
undertaken in this case.  

Notification and evidentiary development required  

In an effort to satisfy the VCAA notice requirements as set 
forth in Quartuccio, the Board prepared a letter in March 
2003 to advise the veteran of the evidence required to 
substantiate her claims as to each of the issues on appeal.  
Unfortunately, the letter was sent to the wrong claimant.  
Since the error was not discovered in time for the letter to 
be reissued, the Board will restate the information 
contained therein.  

The evidence needed to substantiate the claim for a rating 
higher than 60 percent for pituitary adenoma with contraction 
of visual fields and infertility during the period from 
November 28, 1991, through June 5, 1996, would be evidence 
tending to show that the veteran met the schedular criteria 
for an increased rating in effect during that period.  The 
current 100 percent rating was assigned under new criteria 
that became effective on June 6, 1996.  Under the rating 
criteria in effect before that date, a schedular 100 percent 
rating was assignable under Diagnostic Code 7900 by analogy 
to hyperthyroidism, under Diagnostic Code 7903 by analogy to 
hypothyroidism, under Diagnostic Code 7904 by analogy to 
hyperparathyroidism, under Diagnostic Code 7905 by analogy to 
hypoparathyroidism, under Diagnostic Code 7908 by analogy to 
hyperpituitarism, or under Diagnostic Code 7909 by analogy to 
hypopituitarism.  

The criteria for a 100 percent schedular rating under each of 
these codes are as follows:  

Code 7900 -- Hyperthyroidism.  "Pronounced; with 
thyroid enlargement, sever tachycardia, increased 
levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay) with marked nervous, 
cardiovascular, or gastrointestinal symptoms; 
muscular weakness and loss of weight; or 
postoperative with poor results, the symptoms under 
'pronounced' persisting."  

Code 7903 -- Hypothyroidism.  "Pronounced; with a 
long history and slow pulse, decreasing levels of 
circulating thyroid hormones (T4 and/or T3 by 
specific assay), sluggish mentality, sleepiness, 
and slow return of reflexes."  

Code 7904 -- Hyperparathyroidism (osteitis fibrosa 
cystica).  "Pronounced; with generalized 
decalcification of bones, high blood pressure and 
urinary calcium, marked loss of weight and 
weakness."  

Code 7905 -- Hypoparathyroidism.  "Postoperative; 
following thyroidectomy, with painful muscular 
spasms (tetany), or with marked neuromuscular 
excitability."  

Code 7908 -- Hyperpituitarism (acromegaly or 
gigantism).  "Pronounced; hypofunctional stage 
following stage of hyperfunction, with intracranial 
pressure, hypertension, genital decline and 
atrophy, hypotrichosis, hypoglycemia, obesity and 
asthenia."  

Code 7909 -- Hypopituitarism (diabetes insipidus).  
"Pronounced; excessive thirst with intake of water 
and polyuria with episodes of syncope, systolic and 
diastolic blood pressure below normal, requiring 
parenteral replacement therapy. 

The evidence needed to substantiate the claim for a rating 
higher than 10 percent for degenerative joint disease of the 
cervical spine during the period from November 28, 1991, 
through December 10, 1997, would be evidence tending to show 
that the veteran met the schedular criteria for an increased 
rating set forth in the applicable codes.  The disability has 
been rated as traumatic arthritis under Diagnostic Code 5010.  
For the time period at issue, traumatic arthritis under Code 
5010 is rated on the basis of limitation of motion of the 
cervical spine under Diagnostic Code 5290.  Under Code 5290, 
a 10 percent rating is assigned for slight limitation of 
cervical spine motion.  The next higher rating of 20 percent 
may be assigned for moderate limitation of cervical spine 
motion.  A 30 percent rating is provided for severe 
limitation of motion.  See 38 C.F.R. § 71a, Codes 5010, 5290.  

The best evidence to show the extent to which the applicable 
criteria for a higher rating were met as to either of the 
disabilities at issue would be medical evidence created 
during the relevant time periods.  A physical examination of 
the veteran in 2003 would serve no useful purpose in 
clarifying the veteran's status during those periods.  See 
38 U.S.C.A. § 5103A(a)(2) [VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."].  

Alternatively, the veteran should be given another 
opportunity to submit private or VA medical records 
describing the status of disability due to pituitary adenoma 
between from November 28, 1991, through June 5, 1996, and of 
disability due to degenerative joint disease of the cervical 
spine from November 28, 1991, through December 10, 1997.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The veteran should be given an 
opportunity to identify all medical 
providers, either VA or private, 
including both physicians and 
institutions (hospitals or clinics) from 
which she received examination or 
treatment for pituitary adenoma with 
contraction of visual fields and 
infertility during the period from 
November 28, 1991, through June 5, 1996.  
Upon receipt of proper authorization, the 
RO should attempt to obtain all available 
documentation that is not already of 
record from the physicians or other 
medical care providers reported by the 
veteran.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, either VA or private, including 
both physicians and institutions (hospitals 
or clinics) from which she received 
examination or treatment for degenerative 
joint disease of the cervical spine during 
the period from November 28, 1991, through 
December 10, 1997.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation that is 
not already of record from the physicians 
or other medical care providers reported by 
the veteran.  

3.  The RO should ensure that any other 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the issues on 
appeal  

4.  Thereafter, the claims should be 
reviewed by the RO.  If the determinations 
are adverse to the veteran, in whole or in 
part, a supplemental statement of the case 
should be prepared and the veteran should 
be given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until she receives further notice.  The Board does 
not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


